CONCURRING OPINION BY
FITZGERALD, J.:
I respectfully concur in the result because, in my view, the word “similar” lim*799its the scope of the word “instrument,” as that term appears in 42 Pa.C.S. § 5529(b)(1).
I briefly state the guidelines for statutory interpretation:
Because statutory interpretation is a question of law, our standard of review is de novo, and our scope of review is plenary. The object of interpretation and construction of all statutes is to ascertain and effectuate the intention of the General Assembly. When the words of a statute are clear and free from all ambiguity, then* plain language is generally the best indication of legislative intent.
Braun v. Wal-Mart Stores, Inc., 24 A.3d 875, 953 (Pa.Super.2011) (per curiam) (citations, punctuation, and formatting omitted).
The statutes at issue follow:
§ 5525. Four year limitation
[[Image here]]
(a) General rule. Except as provided for in subsection (b), the following actions and proceedings must be commenced within four years:
[[Image here]]
(7) An action upon a negotiable or nonnegotiable bond, note or other similar instrument in writing. Where such an instrument is payable upon demand, the time within which an action on it must be commenced shall be computed from the later of either demand or any payment of principal of or interest on the instrument.
(8) An action upon a contract, obligation or liability founded upon a writing not specified in paragraph (7), under seal or otherwise, except an action subject to another limitation specified in this subchapter.
42 Pa.C.S. § 5525(a)(7)-(8).
§ 5529. Twenty year limitation
[[Image here]]
(b) Instruments under seal.—
(1) Notwithstanding section 5525(7) (relating to four year limitation), an action upon an instrument in writing under seal must be commenced within 20 years.
42 Pa.C.S. § 5529(b)(1).
In Twp. of Indiana v. Acquisitions & Mergers, Inc., 770 A.2d 364 (Pa.Cmwlth.2001) (“Indiana ”),3 the Commonwealth Court examined whether the agreements at issue were “contracts under seal, in which case [the] action [was] barred under the four-year limitation period, or whether the agreements [were] instruments under seal, in which case [the] action [was] timely under the 20-year limitation period.” Id. at 375. In resolving this issue, the Indiana Court examined the interplay between 42 Pa.C.S. § 5525 and 42 Pa.C.S. § 5529. After comparing the two statutes, the Indiana Court held:
Based on a collective reading of these statutory provisions we conclude the following: (1) the four-year limitation period set forth in § 5525(7) applies to negotiable and nonnegotiable bonds, notes or other similar instruments in writing that are not under seal; (2) the 20-year limitation period set forth in § 5529(b)(1) applies to negotiable and nonnegotiable bonds, notes or other similar instruments in writing that are under seal; and (3) the four-year limitation period set forth in § 5525(8) applies to all contracts in writing that do not constitute negotiable or nonnegotiable bonds, notes or other similar instru*800ments, irrespective of whether or not the contract is under seal.
Indiana, 770 A.2d at 376. Applying this rationale, the Indiana Court opined that the agreements were more akin to contracts under seal than instruments under seal, and thus a four-year statute of limitation applied. Id.
A bond is
[a] written promise to pay money or do some act if certain circumstances occur or a certain time elapses; a promise that is defeasible upon a condition subsequent; esp., an instrument under seal by which (1) a public officer undertakes to pay a sum of money if he or she does not faithfully discharge the responsibilities of office, or (2) a surety undertakes that if the public officer does not do so, the surety will be liable in a penal sum.
Black’s Law Dictionary 200 (9th ed.2009) (“Black’s”). A note is a “written promise by one party (the maker) to pay money to another party (the payee) or to bearer. • A note is a two-party negotiable instrument, unlike a draft (which is a three-party instrument).” Id. at 1162. A guaranty is defined as follows:
A promise to answer for the payment of some debt, or the performance of some duty, in case of the failure of another who is liable in the first instance. • The term is most common in finance and banking contexts. While a warranty relates to things (not persons), is not collateral, and need not be in writing, a guaranty is an undertaking that a person will pay or do some act, is collateral to the duty of the primary obligor, and must be in writing.
Id. at 773.
In my view, the term “instrument” is limited by the term “similar.” See Indiana, 770 A.2d at 376. Because the statute employs the word “similar,” I examine whether the under-seal instrument at issue — if it is not a bond or note — is sufficiently similar to a bond or note as to warrant a twenty-year limitation period. In my opinion, a guaranty is an instrument similar to a bond or note. A guaranty “is an undertaking that a person will pay,” akin to a bond or a note, i.e., written promises to pay money. Cf. Black’s at 773, with id. at 200, and id. at 1162. Although I acknowledge the differences among the three instruments,4 I conclude that under the unique facts of this case, the instant under-seal guaranty — an instrument — is sufficiently similar to a bond or note — also instruments — such that a twenty-year limitation period applies. See Indiana, 770 A.2d at 376. Accordingly, I respectfully concur in the result.

. Although Indiana does not bind this Court, I find it persuasive. See In re Estate of Brown, 30 A.3d 1200, 1205 n. 2 (Pa.Super.2011) (stating, "[a]lthough decisions by the Commonwealth Court are not binding on this Court, they may be persuasive.").


. For example, a " 'bond' is a long term debt security while a ‘note’ is usually a shorter term obligation.” Id. at 202 (quoting Robert W. Hamilton, The Law of Corporations in a Nutshell 128 (3d ed.1991)).